Voorhies, J.
The object of this suit is to set- aside and annul an act of emancipation of the slave Thornton, one of the defendants.
That act was executed by Michel Trahan jointly with his wife Reine Trahan, the consideration stated being the long and faithful services of the slave. The slave emancipated belonged to the community, and was then over thirty years of age. Reine Trahan died without issue, leaving the plaintiffs, her collateral relations, as her legal heirs. Miehel Trahan, surviving spouse, is entitled to the usufruct of the community, and being made a party defendant to this suit, insists on the right of Thornton to his freedom.
The grounds upon which the plaintiffs rely to set aside the act of emancipation, are, for informalities which, it is alleged, preceded its execution, except as to the authority of the wife, which, it is urged, was not legally given to her by her husband. The wife did join in the act with the authority of her husband.
Prom the view which we have taken of this ease, we consider it unnecessary to express any opinion on the other grounds.
As head and master of the community, Michel Trahan had clearly the right during its existence, to alienate the property belonging to it, and even to dispose of it by gratuitous title, if not made in fraud, or to the prejudice of his wife.
Under the provisions of our Code, (Articles 174, 177,) a slave has the right to make a contract for his emancipation, 5 M. R, 494; 3 An. 558.
*456In this case, conceding the right of Thornton to avail himself of the stipulation of freedom in his favor, of which we think there can be very little doubt, it is clear to our minds the plaintiffs cannot maintain this action. With respect to the status of this person, as concerns the public, or third persons, it is unnecessary for us now to express an opinion.
It is, therefore, ordered and decreed, that the judgment of the District Court be affirmed, with costs.